Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-6, 10-20 pertains to group I and Species II that read on             Fig 5   for continuing prosecution without traverse in the communication with the Office on 09/30//2021 is acknowledged.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1,4-6, 16-18, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yu Chinese Patent  CN 106227379 (A) thereafter Yu 379 ( of record , Document  #2 in the Foreign Patent Document in the IDS submitted by the Applicant on 09/05/2018
With regard to claim 1, Yu 379 discloses an OLED display panel, (the abstract, Fig 2), comprising:
an OLED light-emitting layer ( Fig 2, OLED layer 3, paragraph 2 page 5 of the translation document of Chinese Patent  CN 106227379 (A)) and touch electrodes;
wherein the touch electrodes comprise a first touch electrode layer and a second touch electrode layer, (Fig 2, First touch electrode 21 and second touch electrode 22, paragraph 1, page 5 of the translation document ) and the OLED light-emitting layer is disposed between the first touch electrode layer and the second touch electrode layer.(Shown in Fig 2).
Evidently, Yu 379 also discloses the invention of claim 10 and claim 18 (Fig 2)
With regard to claim 4, 16,Yu 379 discloses an OLED display panel or display device, wherein the OLED light-emitting layer comprises a substrate, a light-emitting material layer and an encapsulation layer which are sequentially stacked. (Fig 2, substrate 5. OLED layer 3, encapsulation layer 1.)
With regard to claim 5, 17, Yu 379 discloses an OLED display panel or display device wherein the encapsulation layer is a thin film encapsulation layer. (Page 2 lines 1-2 of the translation document Chinese Patent CN 106227379 (A))
With regard to claim 6, 13, 18, Yu 379 discloses an OLED display or a display panel wherein the OLED light-emitting layer comprises a light-emitting side and a non-light-emitting side, the first touch electrode layer is disposed on the light-emitting side, and the second touch electrode layer is disposed on the non-light-emitting side; the first touch electrode layer comprises touch sensing electrodes, and the second touch electrode layer comprises touch driving electrodes.(shown in Fig 2)

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 2, 3, 11, 12, 14, 15, 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over-- Yu Chinese Patent CN 106227379 (A) thereafter Yu 379 
	With regard to claim 2, 14, claim 2, 14 are obvious over Yu 379 because making the OLED display panel flexible is a very common practice of ordinary skill in the art. 
	With regard to claim 12, Yu 379 discloses a display panel wherein the OLED light-emitting layer comprises a substrate, a light-emitting material layer and an encapsulation layer which are sequentially stacked.
	With regard to claims 3, 11, 15, 19, claims 3, 11, 15, 19 are obvious over Yu 379 for the following rationale:
rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With regard to claim 20, Yu 379 discloses a display device wherein the OLED light-emitting layer comprises a substrate, a light-emitting material layer and an encapsulation layer which are sequentially stacked.

6.	When responding to the office action, Applicants are advised to provide the examiner


7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.



                                                     CONCLUSION

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897